American Century International Bond Funds Prospectus Supplement International Bond Fund Supplement dated January 12, 2009 ¡Prospectus dated November 1, 2008 The changes in this supplement will be effective February 2, 2009. Delete the last four sentences of the second paragraph under The Investment Advisoron page 12 of the prospectus. The following replaces The Portfolio Manager section on page 13 of the prospectus. The Fund Management Team The advisor uses teams of portfolio managers and analysts, organized by broad investment categories such as money markets, corporate bonds, government bonds and municipal bonds, in its management of fixed-income funds. Designated portfolio managers serve on the firm’s Macro Strategy Team, which is responsible for periodically adjusting the fund's strategic investment parameters based on economic and market conditions. Both portfolio managers are responsible for security selection and portfolio construction for the fund within these strategic parameters, as well as compliance with stated investment objectives and cash flow monitoring. Other members of the investment team provide research and analytical support but generally do not make day-to-day investment decisions for the fund. The individuals listed below are primarily responsible for the day-to-day management of the fund described in this prospectus. John A. Lovito (Macro Strategy Team Representative) Mr.
